Exhibit 10.2
TRANSPORTATION SERVICE AGREEMENT
Contract Identification IT11986
 
This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and TRANSCANADA GAS STORAGE
USA INC. (Shipper).
 
WHEREAS, Shipper has requested Transporter transport Gas on its behalf and
Transporter represents that it is willing to transport such Gas under the terms
and conditions of this Agreement.
 
NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.
 
1.
EFFECTIVE DATE: February 27, 2009

 
2.
CONTRACT IDENTIFICATION: IT11986

 
3.
RATE SCHEDULE: IT

 
4.
SHIPPER TYPE: Other

 
5.
STATE/PROVINCE OF INCORPORATION: Delaware

 
6.
TERM:
March 01, 2009 to October 31, 2009, and then month to month thereafter unless
terminated by either party, upon a minimum of 30 days written notice.

 
7.
EFFECT ON PREVIOUS CONTRACTS:
This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 
8.
MAXIMUM DAILY QUANTITY (Dth/Day): 100,000
Please see Appendix A for further detail.

 
9.
RATES:
Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter's maximum rates and charges plus all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing. Provisions governing a rate other than maximum shall be set
forth in this Paragraph 9 and/or on Appendix B hereto.

 
10.
POINTS OF RECEIPT AND DELIVERY:
The primary receipt and delivery points are set forth on Appendix A.

 
11.
RELEASED CAPACITY: N/A



12.
INCORPORATION OF TARIFF INTO AGREEMENT:
This Agreement shall incorporate and in all respects be subject to the "General
Terms and Conditions" and the applicable Rate Schedule (as stated above) set
forth in Transporter's FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the "General Terms and Conditions" in
Transporter's FERC Gas Tariff, Second Revised Volume No. 1, and Transporter
shall have the right to place such changes in effect in accordance with the NGA,
and this Agreement shall be deemed to include such changes and any such changes
which become effective by operation of law and Commission Order, without
prejudice to Shipper's right to protest the same.

 
 
33

--------------------------------------------------------------------------------


 
13.
MISCELLANEOUS:
No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.
 
Any controversy between the parties arising under this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.
 

15.
OTHER PROVISIONS:
It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.
 
Upon termination of this Agreement, Shipper's and Transporter's obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.

 
16.
NOTICES AND COMMUNICATIONS:
All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:

 

 
ADMINISTRATIVE MATTERS
Great Lakes Gas Transmission Limited
Partnership
5250 Corporate Drive
Troy, MI  48098
Attn:  Transportation Services
 
TRANSCANADA GAS STORAGE U.S.A. INC.
450 1st Street SW
Calgary,
AB  T2P 5H1
Canada
Att:  Mike Speed
       
PAYMENT BY ELECTRONIC TRANSFER
Great Lakes Gas Transmission Limited
Partnership
Citibank, NA, New York, NY
ABA No: 021000089
Account No: 3076-5207
 
TRANSCANADA GAS STORAGE U.S.A. INC.
Att:
 
 
 
 

   
AGREED TO BY:
 
GREAT LAKES GAS TRANSMISSION
LIMITED PARTNERSHIP
By: Great Lakes Gas Transmission Company
 
 
 
TRANSCANADA GAS STORAGE U.S.A. INC.
   
Operator and Agent for Great Lakes Gas Transmission Limited Partnership
     
By:    /s/ Joseph E. Pollard                                               
By:   /s/ Brandon Anderson                        
Joseph E. Pollard
Title: Director, Transportation Services
Brandon Anderson
Title: Vice President, Gas Storage
         
By:   /s/ Karl Johannson                              
Karl Johannson
Title: Sr. Vice President, Power Commercial
   


34

--------------------------------------------------------------------------------


APPENDIX A
Contract Identification IT11986
 
Date: February 27, 2009
Supersedes Appendix Dated: Not Applicable
 
Shipper: TRANSCANADA GAS STORAGE U.S.A. INC.
 
Maximum Daily Quantity (Dth/Day):
Begin Date
End Date
Point(s) of Primary Receipt
Point(s) of Primary Delivery
MDQ
 03/01/2009         10/31/2009  All Locations  All Locations  100,000


 
 
 
 
 
 
 
35 

--------------------------------------------------------------------------------


 